Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The amendment, filed 4/25/2022, that amended claims 1 and 14, is acknowledged.  Claims 1-18 and 36-37 are pending.
Priority
	The instant application is a 371 of PCT/US2019/021622, filed 3/11/2019, which claims priority to US provisional application 62/641,708, filed 3/12/2018.
Election/Restrictions
Applicant’s elected, without traverse, Group I and the first compound in claim 13, in the reply filed on 11/16/2021.
Claims 3-6, 11-12, 15-18 and 36-37 are withdrawn from consideration as being directed toward a non-elected invention. 
Claims 1, 2, 7-10, 13 and 14 are examined on the merits herein.
OBJECTIONS WITHDRAWN
Claim Objections
	Applicant’s amendment to instant claim 14, wherein “of” is added, overcomes this objection.
REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,263,613 to Pauls (IDS, 12/10/2020) in view of US Patent 7,250,424 to Burgess (IDS, 12/10/2020).
Pauls ‘613 teaches prodrugs and polymorphs of Fab I Inhibitors as antibacterial compounds.  Debio-1425 is exemplified as a Fab I inhibitor compound, 
    PNG
    media_image1.png
    64
    260
    media_image1.png
    Greyscale
, which meets the limitations of instant formula (I) when p=0, X1 is O, R2 is CH3 (a C1alkyl), R3 is CH3 (a C1 alkyl), Y1 is O, Z1 and Z2 are CH, Z3 is N, X2 is NH, X3 is CH2, R5a and R5b are H and Y2 is O.  HCl is a salt of Debio-1425 (Col. 10, lines 9-27).  
Compositions comprising one or more Fab I inhibitors are taught (Col. 26, lines 18-24).  Examples of suitable aqueous and non-aqueous carriers which may be employed in the pharmaceutical compositions are water, ethanol, polyols, vegetable oils and injectable organic esters. (Col. 29, lines 58-67).  
Pauls ‘613 differs from the instantly claimed invention in that it does not teach an amino group at the X3 position of instant formula (I). 
Burgess ‘424 teaches structurally similar compounds to Pauls which are Fab I inhibitor compounds that are useful in the treatment of bacterial infections.  Burgess ‘424 exemplifies a Fab I inhibitor with a NH2 group at the X3 position of instant formula I, wherein X3 is C(R8a)(R8b) and R8a is N(R12a)(R12b), wherein R8b, R12a and R12b are hydrogen (see Col. 20, lines 45-55).  
    PNG
    media_image2.png
    104
    260
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify the Fab I inhibitor of Pauls ‘613 by substituting the hydrogen at the X3 position with a NH2 group as taught by Burgess ‘424, to arrive at 
    PNG
    media_image3.png
    75
    279
    media_image3.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to substitute  hydrogen with NH2, with a reasonable expectation of success, because Burgess ‘424 teaches -NH2 groups as substituents at the X3 position of Fab I inhibitors for treating bacterial infections.  It is prima facie obvious to substitute one known element, H, with another, NH2, to obtain the predictable result of a Fab I inhibitor that treats bacterial infections.  
Response to Arguments
	Applicant argues that Pauls’ compound does not meet the limitations of Formula (I) because it must include the features of a), b), c) or d).  Applicant argues that Burgess does not teach any specific species of benzofuran or benzothiophene class compound comprising a nitrogen substituent that obviously compares with the formula of amended claim 1
These arguments are not persuasive because the rejection is not over Pauls’ alone or Burgess alone, but over the combination of Pauls and Burgess.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Pauls teaches 
    PNG
    media_image1.png
    64
    260
    media_image1.png
    Greyscale
 as a Fab I inhibitor, but does not teach an amino group at the instant X3 position.  Burgess teaches structurally similar compounds as Fab I inhibitors and exemplifies a compound with an amino group at the instant X3 position, 
    PNG
    media_image2.png
    104
    260
    media_image2.png
    Greyscale
.   Therefore, for the reasons discussed above, it would have been obvious to combine the teachings of Pauls and Burgess to arrive at the instantly claimed compound, 
    PNG
    media_image3.png
    75
    279
    media_image3.png
    Greyscale
.
Applicant argues that the Burgess compound has a different substituent pattern on the indole ring compared to Formula (I) and that the differences in the carbon skeleton would make it impossible to predict the pharmacological and pharmacokinetic activity of compound of Formula (I), especially because Burgess does not even provide any activity date for the compounds it discloses.
This argument is not persuasive.  The compounds of Burgess and Pauls are similar and are both characterized as Fab I inhibitors with antibacterial activity.  
Pauls
Burgess

    PNG
    media_image1.png
    64
    260
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    104
    260
    media_image2.png
    Greyscale



Aside from the amine substitution at the X3 positions, the compounds share this similar structure, 
    PNG
    media_image4.png
    63
    143
    media_image4.png
    Greyscale
.  Since the compounds share a core structure, are both Fab I inhibitors, and both have antibacterial activity, it would have been obvious to combine Pauls and Burgess to substitute the H at the X3 position of Pauls with the -NH2 at the X3 position, as taught by Burgess, to obtain the predictable result of a Fab 1 inhibitor that treats bacterial infections.  
	It is additionally noted that Applicant has not provided factual evidence that the instantly claimed compound of Formula (I) has unexpected pharmacological and pharmacokinetic activity in comparison to the compounds of the prior art.  Since this argument is not supported by factual evidence, i.e., a reference, unexpected results, etc, this argument is not persuasive.  
	

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622